Case 1:19-md-02878-NMG Document 307-1 Filed 12/14/20 Page 1 of 4




           EXHIBIT A
        Case 1:19-md-02878-NMG Document 307-1 Filed 12/14/20 Page 2 of 4




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


IN RE: RANBAXY GENERIC DRUG APPLICATION
ANTITRUST LITIGATION                                                 MDL No. 2878


THIS DOCUMENT RELATES TO:
                                                                     Master File No.
       All Cases                                                   19-md-02878-NMG



               [PROPOSED] REVISED CASE MANAGEMENT ORDER NO. 4

         AND NOW, upon consideration of Defendants’ December 14, 2020 motion to modify Case

 Management Order No. 4, the below schedule is hereby ORDERED:

                        Event                            Current               Revised Date
Deadline for the defendants to (a) serve all
responsive expert reports and (b) file opposition
                                                    Wednesday, January
to class certification (with supporting expert                             Monday, February 15,
                                                        20, 2021
reports)**                                                                        2021

Deadline for the plaintiffs to (a) serve rebuttal
expert reports and (b) file class certification     Thursday, March 11,    Tuesday, April 6, 2021
reply (with supporting rebuttal expert reports)**          2021

Deadline to depose expert witnesses/Deadline to
                                                     Tuesday, April 6,
submit expert witness list.                                                Monday, May 3, 2021
                                                          2021
[Proposed] Class certification hearing
                                                     Monday, April 26,     Monday, May 24, 2021
                                                          2021

Deadline to file Rule 56 motions, Statements of
Undisputed Facts as required by Local Rule           Monday, May 17,       Monday, June 14, 2021
56.1, and Daubert motions.                               2021

Deadline to file Rule 56 opposition papers,
Counterstatement of Facts, and Daubert               Monday, June 21,      Monday, July 19, 2021
oppositions.                                             2021
         Case 1:19-md-02878-NMG Document 307-1 Filed 12/14/20 Page 3 of 4




Deadline to file Rule 56 reply papers.
                                                      Friday, July 16, 2021   Wednesday, August 11,
                                                                                     2021
[Proposed] Hearing on Rule 56 and Daubert
motions.                                              Wednesday, August 4,     Monday, August 30,
                                                             2021                    2021

Parties exchange Rule 26(a)(3) Disclosures,
including (a) witness list, (b) deposition            Tuesday, October 12,    Monday, November 8,
designations, and (c) trial exhibit list.                    2021                    2021

Parties exchange objections to Rule 26(a)(3)
disclosures, including (a) any counter deposition
designations, (b) objections to deposition             Wednesday, October     Monday, November 22,
designations, and (c) objections to trial exhibits,        27, 2021                   2021
along with grounds for such objections.

Parties exchange counter-objections to Rule
26(a)(3) disclosures.                                 Thursday, November      Tuesday, December 7,
                                                           11, 2021                  2021

Parties file motions in limine, not to exceed 25
pages per side in total.                              Thursday, November      Tuesday, December 14,
                                                           18, 2021                   2021

Parties file oppositions to motions in limine, not
to exceed 25 pages in total.                              Wednesday,           Thursday, January 6,
                                                        December 8, 2021              2022

Parties file proposed voir dire, jury instructions,
and witness summaries. Courtesy copies of final                               Thursday, January 13,
                                                       Thursday, December
bound trial exhibits to be provided at start of                                      2022
                                                            16, 2021
trial.

Final pretrial conference and hearings on
motions in limine.                                     Tuesday, December      Thursday, January 20,
                                                       21, 2021 at 3:00 pm       2022, at TBD

Trial begins.
                                                      Monday, January 10,      Monday, January 31,
                                                       2022 at 9:00 am          2022, at 9:00 am

All reply briefs will be subject to page limits, to be set by the Court.
* - No witness may be deposed more than once, except as provided in Fed. R. Civ. P. 26 and 30.
         Case 1:19-md-02878-NMG Document 307-1 Filed 12/14/20 Page 4 of 4




** - For all expert reports, the parties will provide three (3) available dates for the deposition of
each proposed expert at the time of serving the report, which dates shall be at least seven (7) days
after service of the report. If defendants seek the deposition of any expert relied upon by plaintiffs
in their class certification motion, such expert shall be made available no later than September 17,
2020. Except as provided in Fed. R. Civ. P. 26 and 30, each merits expert will be deposed one time,
with the party (plaintiffs or defendants) seeking to take the deposition given the option of doing so
before or after their responsive expert report is due (i.e., if defendants elect to depose any plaintiffs'
merit expert prior to filing the defendants' merits expert reports, plaintiffs will make such expert(s)
available by this date).
